1

2

3                               UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                ***

6     TRAVERS A. GREENE,                                Case No. 2:07-cv-00304-MMD-DJA

7                                  Petitioner,                        ORDER
             v.
8

9     WILLIAM GITTERE, et al.,

10                             Respondents.

11

12          On December 6, 2019, the Court issued an order informing Petitioner Travers A.

13   Greene, represented by appointed counsel, that he had until February 4, 2020, to file a

14   second amended habeas petition. (ECF No. 113.)

15          On February 4, 2020, Greene filed a motion for extension of time. (ECF No. 114).

16   Greene requests a 62-day extension of time, until April 6, 2020, to file his second amended

17   petition. Greene’s counsel states that the extension of time is necessary because of her

18   responsibilities in other cases, and the amount of work she believes it will take to complete

19   the petition. This would be the first extension of this deadline. Respondents do not oppose

20   the motion for extension of time.

21          The Court finds that Greene’s motion for extension of time is made in good faith

22   and not solely for the purpose of delay, and that there is good cause for the extension of

23   time requested.

24          It is therefore ordered that Petitioner’s motion for extension of time (ECF No. 114)

25   is granted. Petitioner will have until and including April 6, 2020, to file his second amended

26   habeas petition.

27   ///

28   ///
1          It is further ordered that, in all other respects, the schedule for further proceedings

2    set forth in the order entered December 6, 2019, (ECF No. 113) will remain in effect.

3          DATED THIS 5th day of February 2020.

4

5
                                              MIRANDA M. DU,
6                                             CHIEF UNITED STATES DISTRICT JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
